GEOGLOBAL RESOURCES INC. Head Office:310, 605 - 1st Street SW, Calgary, Alberta T2P 3S9 Canada Phone: 403-777-9250Fax: 403-777-9199 January 16, 2009 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549-7010 Attention:Anne Nguyen Parker, Branch Chief: Re:GeoGlobal Resources Inc. Form 10-K for Fiscal Year Ended December 31, 2007 Filed June 10, 2008 File No. 001-32158 Staff Letter of Comment dated November 25, 2008 Dear Ms Parker: Filed herewith is Amendment No. 1 (the “Amendment”) to the Annual Report on Form 10-K for the fiscal year ended December 31, 2007 (the “Annual Report”) of GeoGlobal Resources Inc. (the “Registrant”). The Amendment is intended to respond to the comments in the staff’s letter of November 25, 2008 and is marked to show changes reflected in the Amendment from the Annual Report as originally filed on June 10, 2008. There follows the Registrant’s written response to the staff’s comments and briefly describes the changes made in the Amendment in response to those comments.The numbered paragraphs of this letter correspond to the numbered paragraphs of the staff’s letter of comment dated November 25, 2008 and the page numbers provided in brackets correspond to the pages of the Amendment. Form 10-K for the Year Ended December 31, 2007 General 1.Please provide us an update regarding the status of your AMEX listing. The Registrant’s shares of Common Stock are currently traded on the American Stock Exchange, and it is in compliance with all of the Continuing Listing Requirements of the Exchange. On July 21, 2008, the Registrant filed a Current Report on Form 8-K, with a press release dated July 18, 2008 disclosing, among other things, that the Registrant has been advised by the American Stock Exchange that the Registrant’s continuous listing deficiency had been resolved.Since then through the date of this letter, the Registrant remains in compliance with all of the continuous listing requirements of the American Stock Exchange applicable to it.On the basis of the periodic reports filed with the Commission subsequent to filing the Annual Report, no further revision to the Annual Report has been made in the Amendment. SEC January 16, 2009 Page 2 2.In future filings, please avoid over-reliance on abbreviations, such as PSC, GOI, and CI.The abbreviations add an element of confusion to your disclosure. This comment has been noted and will be complied with in future filings. 3.We note that you characterize your operations as being in the development stage, although, as of December 31, 2007, you do not report any proved reserves of oil or natural gas.Please revise this characterization.The term development is only appropriate when an issuer is engaged in the preparation of an established commercially minable deposit (reserves) for its extraction. In the Annual Report and the Amendment, the Registrant identifies its operations as in the “development stage” under the guidelines of Statement of Financial Accounting Standards No. 7, Accounting and Reporting by Development-Stage Enterprises.In this connection, paragraph 8 of FASB No. 7 sets forth the conditions for determining if an enterprise is to be considered to be in the “development stage” and paragraph 9, which describes enterprises that are typically in the development stage, cites enterprises exploring for natural resources or developing natural resources as being in the “development stage.” In a conversation between our counsel and a member of the Commission’s staff, we understand that the staff’s comment number 3 in its letter of comment is based on an instruction appearing in Guide 7 – Description of Property by Issuers Engaged or to be Engaged in Significant Mining Operations Disclosure of Oil and Gas Operations of the Commission’s Disclosure Guides.The same instruction does not appear in Guide 2 - Disclosure of Oil and Gas Operations.However, the staff suggests by its comment that the Registrant should disclose its activities as in the “Exploration Stage” in compliance with Guide 7.We have noted the differences between Guide 2 and Guide 7, which by its terms is not applicable to oil and gas activities, relating to disclosure of the stage of activities of issuers.Guide 7 contains specific definitions of the terms “Exploration Stage,” “Development Stage” and “Production Stage” applicable to mining and mineral reserves.Based on those definitions, Guide 7 instructs issuers that mining companies “in the exploration phase should not refer to themselves as development-stage companies in the financial statements, even though such companies should comply with FASB Statement No. 7, if applicable.”Guide 2 contains no guidance or definitions regarding the stage of activities of issuers. We respectfully submit that, in the light of the Registrant’s history of referring to itself in its financial statements as a development-stage enterprise and the conformity of its disclosure with Guide 2 and treating Guide 7 as inapplicable disclosure guidance, a reference to the Registrant’s operations as being in the Exploration Stage is likely to create confusion and a lack of clarity as to the context in which the term “Exploration Stage” is used in the context of the Registrant’s financial statements and in describing its oil and gas operations.The absence of any definitions or instructions in Guide 2, similar to those appearing in Guide 7, leaves the term “Exploration Stage” without any clear meaning in the context of oil and gas disclosure under Guide 2.It is also noted that the Commission, in adopting its recent revisions to oil and gas reporting disclosures(Securities Act Release 33-8995, December 31, 2008) did not incorporate into Subpart 1200 of Regulation S-K, codifying Guide 2, the definition structure of Guide 7 and the related instruction. Accordingly, we request the staff’s concurrence with our view that describing the Registrant’s operations as in the “Exploration Stage” is not required. However, in response to this comment, we have clarified the context in which “development stage” is used in Item 1.
